DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the Applicant’s communication dated 01/30/2020.
Claims 23-41 have been submitted for examination.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted 02/24/2020, 08/06/2020 and 04/21/2021 are in compliance with the provisions of 37 CFR 1.97. It is noted by the Examiner that all of the references were considered, but due to the extensive size of the IDS, it was only considered based upon a cursory review.

PRIORITY
The instant application, filed 01/30/2020, is a continuation of application 16/271,109, filed 02/08/2019, now U.S. Patent No. 10,554,405, which claims foreign priority to 18214512.8, filed 12/20/2018.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ryan Duebner on 04/13/2020.
The Examiner’s Amendment is as follows:

(Amended) A method of preparing a subsequent secured authentication of a physical object or group of physical objects (PO(s)) by a recipient (B, B’) thereof, the method comprising:
determining location-invariant and time-invariant information relating specifically to said PO(s) and a random context data (RCD) indicating a random location and a random time;
combining, to obtain a data set, according to a time-variant first predetermined combination scheme (CS3), said location-invariant and said time-invariant information relating to said PO(s) with said RCD;
generating, an original hash value (Ho) by applying a cryptographic hash function to said obtained data set; 
signing said Ho with a digital signature; 
outputting[[,]] initialization data (IND) representing said Ho including said digital signature;
storing or causing to be stored, [[said representation of]] said IND to a third data storage (DS3), wherein storing said IND to said DS3 involves storing said IND to a blockchain or a blockless distributed ledger; and 
adding to said PO(s) a representation of a pointer indicating where said IND can be accessed in said DS3.

(Cancelled)

(Amended) The method of claim 23, further comprising:
adding a representation of said IND to said PO(s)[[;]].

(Amended) The method of claim 23, further comprising:
signing said Ho with a digital signature pertaining to a supplier (A) of said PO(s) to said B, [[;]] B’; and
including said digital signature pertaining to said A in the IND.

(Amended) A system for preparing a subsequent secured authentication of a physical object or group of physical objects (PO(s)), the system comprising:
implemented in hardware; and
memory comprising instructions that when executed by the processor, cause the processor to:
determine location-invariant and time-invariant information relating specifically to said PO(s) and a random context data (RCD) indicating a random location and a random time;
combine, to obtain a data set, according to a time-variant first predetermined combination scheme (CS3), said location-invariant and said time-invariant information relating to said PO(s) with said RCD;
generate, an original hash value (Ho) by applying a cryptographic hash function to said obtained data set; 
sign said Ho with a digital signature;
output, initialization data (IND) representing said Ho including said digital signature;
store or cause to be stored, [[said representation of]] said IND to a third data storage (DS3); and 
add to said PO(s) a representation of a pointer indicating where said IND can be accessed in the DS3.

(Amended) A method of authenticating a physical object or group of physical objects (PO(s)), the method comprising:
receiving  and decrypting a secured start data package (SSDP) representing encrypted context data (CD) representing a location and a related time to recover said context data (CD);
receiving or determining current context data (CCD) representing a current location of said PO(s) and a related current time;
combining, according to a predetermined combination scheme (CS3), said CCD with said decrypted CD to thereby determine test context data (TCD), wherein said CS3 defines an inverse operation to a corresponding combination operation (CS1) previously used to generate said CD;

the method further comprising one of the following processes a) to c):
a) detecting by means of one or more sensors at least one discriminating characteristic (k) of said PO(s) to obtain respective identification data (IDDk) related to said k, said IDDk representing a presumed identity of said PO(s); and generating a test hash value (Ht) by application of a second predetermined cryptographic hash function (HF2) to a combination (Hc), according to a further predetermined combination scheme (CS2), of the said TCD and each of said IDDk and a time-invariant and location-invariant information (SN) identifying or being otherwise specifically related to the said PO(s); or 
b) detecting by means of one or more sensors at least one said k of said PO(s) to obtain said IDDk related to said k, said IDDk representing a presumed identity of said PO(s); applying a respective first predetermined cryptographic hash function (HF1,k) to said IDDk to obtain a respective initial hash value (Hik) related to said k; and generating said Ht by application of said HF2 to said Hc, according to said CS2, of said TCD and each of said Hik, and a time-invariant and location-invariant information identifying or being otherwise specifically related to the said physical object or group of physical objects; or
c) generating said Ht by application of said HF2 to said TCD or to said Hc, according to said CS2, of said TCD and a time-invariant and location-invariant information identifying or being otherwise specifically related to the said physical object or group of physical objects; 
wherein for the respective one of the processes a) to c), said HF2 is equal to a corresponding cryptographic hash function previously used to determine said Ho represented by said IND, and wherein said CS2 is equal to a corresponding combination scheme previously used to determine said Ho represented by said IND; and
the method further comprises:
generating a first reading result (RR1) comprising:
a representation of said Ht and a representation of said Ho, or
; and
storing or causing to be stored said RR1 into a block of a blockchain of a first set of one or more blockchains or into one or more nodes of a blockless distributed ledger of a first set of one or more blockless distributed ledgers.


(Cancelled)

(Amended) The method of claim 29 [[32]], wherein:
detecting [[of]] said k of said PO(s) comprises detecting a plurality of different said k to obtain based thereon for each of said k respective to each individual set of said IDDk representing said PO(s);
generating said Ht is performed for each of the individual sets of said IDDk separately such as to obtain for each of the individual sets of said IDDk a respective said [[said]] Ht;
generating said RR1 is performed for each of said Ht separately such as to obtain for each of said k a respective said RR1; and
the storage process comprises storing each of said RR1 respectively causing it to be stored into a block of a respective individual dedicated blockchain in said first set of blockchains or into one or more nodes of a respective individual dedicated blockless distributed ledger in said first set of blockless distributed ledgers.

(Amended) An object authentication system, comprising: 
a processor implemented in hardware; and
memory comprising instructions that when executed by the processor, cause the processor to:
receive and decrypt a secured start data package (SSDP) representing encrypted context data (CD) representing a location and a related time to recover said context data (CD);

combine, according to a predetermined combination scheme (CS3), said CCD with said decrypted CD to thereby determine test context data (TCD), wherein said CS3 defines an inverse operation to a corresponding combination operation (CS1) previously used to generate said CD;
access initialization data (IND) related to said PO(s) to recover an original hash value (Ho) being represented by said IND;
said memory further comprising instructions that when executed by the processor, cause the processor to:
a) detect by means of one or more sensors at least one discriminating characteristic (k) of said PO(s) to obtain respective identification data (IDDk) related to said k, said IDDk representing a presumed identity of said PO(s); and generating a test hash value (Ht) by application of a second predetermined cryptographic hash function (HF2) to a combination (Hc), according to a further predetermined combination scheme (CS2), of the said TCD and each of said IDDk and a time-invariant and location-invariant information (SN) identifying or being otherwise specifically related to the said PO(s); or 
b) detect by means of one or more sensors at least one said k of said PO(s) to obtain said IDDk related to said k, said IDDk representing a presumed identity of said PO(s); applying a respective first predetermined cryptographic hash function (HF1,k) to said IDDk to obtain a respective initial hash value (Hik) related to said k; and generating said Ht by application of said HF2 to said Hc, according to said CS2, of said TCD and each of said Hik, and a time-invariant and location-invariant information identifying or being otherwise specifically related to the said physical object or group of physical objects; or

wherein for the respective one of the processes a) to c), said HF2 is equal to a corresponding cryptographic hash function previously used to determine said Ho represented by said IND, and wherein said CS2 is equal to a corresponding combination scheme previously used to determine said Ho represented by said IND; and
said memory further comprising instructions that when executed by the processor, cause the processor to:
generate a first reading result (RR1) comprising:
a representation of said Ht and a representation of said Ho, or
a matching output indicating whether or not, according to at least one predetermined matching criterion, said Ht matches said Ho and thus indicates authenticity of the physical object or group of physical objects.

(Amended) A method of securely providing a time-variant combination scheme (CS) for authenticating a physical object or group of physical objects (PO(s)), the method comprising:
receiving and storing data representing said CS, a time and location-invariant information (SN) identifying or being otherwise specifically related to the said PO(s), and metadata (MD) defining a limited validity period of said CS;
receiving a request for said CS and  said SN from a requesting authentication system;
authenticating the requesting authentication system; and
[[if]] when the requesting system is successfully authenticated as being authorized and according to said MD[[)]] corresponding to said CS and said SN to which said MD pertains is still valid, outputting data said CS and said SN over a data channel (T)  and storing said CS and said SN to a blockchain or a blockless distributed ledger; or 
otherwise, denying the request.

(Amended) A system (TC) of securely providing a time-variant combination scheme (CS) for authenticating a physical object or group of physical objects (PO(s)), said TC comprising:
a processor implemented in hardware; and
memory comprising instructions that when executed by the processor, cause the processor to:
receive and store data representing said CS, a time and location-invariant information (SN) identifying or being otherwise specifically related to the said PO(s), and metadata (MD) defining a limited validity period of said CS;
receive a request for said CS and said SN from a requesting authentication system;
authenticate the requesting authentication system; and
[[if]] when the requesting system is successfully authenticated as being authorized and according to said MD[[)]] corresponding to said CS and said SN to which said MD pertains is still valid, [[outputt]] output data said CS and said SN over a data channel (T) being secured against interception to the requesting system and storing said CS and said SN to a blockchain or a blockless distributed ledger; or 
otherwise, deny the request.

 


ALLOWED CLAIMS
Claims 23, 25-31 and 33-41 of the instant application are allowed.

REASONS FOR ALLOWANCE
Independent Claims 23, 28-29 and 38-41 are allowable based on the remarks and amendments to the Claims. As per Claim 23, the following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of Claim 1 is the combination of limitations recited, including “location-invariant and time-invariant information relating specifically to physical objects; outputting initialization data (IND); and storing said IND”.

The concept of the concept of authenticating a physical object or group of physical objects is taught in prior art reference U.S. PGPub No. 2016/0300234 (Moss). However, Moss fails to teach or suggest determining location-invariant and time-invariant information relating specifically to physical objects, as recited in Claim 23.
During the course of examination, the examiner found these additional references:
U.S. PGPub No. 2018/0012151 (Wang) teaches receiving or generating predicted context data (PCD) representing a predicted future location relating to a designated next recipient (B; B') of the physical object or group of physical objects (PO(s)) and a related future time of presence of the physical object or group of physical objects (PO(s)) at that future location and receiving or generating random context data (RCD) indicating a random location and a random time. However, the cited reference fails to at least teach or suggest location-invariant and time-invariant information relating specifically to physical objects, as recited in Claim 23.
U.S. PGPub No. 2016/0294482 (Angus) combining, according to a first predetermined combination scheme, the predicted context data (PCD) and the random context data (RCD) to thereby derive modified context data (MCD) representing a modified 
U.S. PGPub No. 2018/0232693 (Gillen) teaches storing the secured start data package (SSDP) to a blockchain or a blockless distributed ledger (DS1). However, the cited reference also fails to at least teach or suggest location-invariant and time-invariant information relating specifically to physical objects, as recited in Claim 23.
U.S. PGPub No. 2015/0199300 (Picciotti) teaches receiving and decrypting a secured start data package representing encrypted context data representing a location and a related time. However, the cited reference also fails to at least teach or suggest location-invariant and time-invariant information relating specifically to physical objects, as recited in Claim 23.
U.S. Patent No. 5,142,578 (Matyas) teaches accessing initialization data related to said physical object or group of physical objects to recover from it an original hash value. However, the cited reference also fails to at least teach or suggest location-invariant and time-invariant information relating specifically to physical objects, as recited in Claim 23.
U.S. Patent No. 5,937,022 (Brunelle) teaches sensor-based detecting of one or more discriminating characteristics and generating object data representing said one or more discriminating characteristics. However, the cited reference also fails to at least teach or suggest location-invariant and time-invariant information relating specifically to physical objects, as recited in Claim 23.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The location-invariant and time-invariant information relating specifically to physical objects; outputting initialization data (IND); and storing said IND”, as claimed, is considered to be a non-obvious combination of limitations not taught in the prior art.
While the prior-art combination does disclose the concept of authenticating a physical object or group of physical objects, no combination of arts teaches all of the cited limitations in a way that would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed.
Additional search does not yield any other specific references that, either singularly or in combination with previous cited references, would result in reasonable and proper rejections to all of the feature limitations of the pending independent Claim 23 under 35 U.S.C 102, or 35 U.S.C.103 with proper motivation.
Therefore, independent Claim 23 is considered to be allowable. Claims 25-27 depend on the allowed independent Claim 23, and thus are also allowed.
Independent Claim 28 recites limitations comparable to those discussed above with respect to location-invariant and time-invariant features. Therefore, independent Claim 28 is also considered to be allowable.
Independent Claim 29 recites limitations comparable to those discussed above with respect to location-invariant and time-invariant features. Therefore, independent Claim 29 is also considered to be allowable. Claims 30-31 and 33-37 depend on the allowed independent Claim 29, and therefore, they are also allowed.
Independent Claim 38 recites limitations comparable to those discussed above with respect to location-invariant and time-invariant features. Therefore, independent Claim 38 is also considered to be allowable.
Independent Claim 39 recites limitations comparable to those discussed above with respect to location-invariant and time-invariant features. Therefore, independent Claim 39 is also considered to be allowable.
Independent Claim 40 recites limitations comparable to those discussed above with respect to location-invariant and time-invariant features. Therefore, independent Claim 40 is also considered to be allowable.

Therefore, all of the previous objections and rejections have been removed, and the current Claims 23, 25-31 and 33-41  are in condition for allowance.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited, for a listing of analogous art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W CRUZ-FRANQUI whose telephone number is (313)446-6571.  The examiner can normally be reached on M-F 5:30-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571)272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RICHARD W CRUZ-FRANQUI/Examiner, Art Unit 2498                                                                                                                                                                                                        
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498